Citation Nr: 1138287	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased evaluation for chronic obstructive pulmonary disease (COPD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to July 1971 (honorable) and from July 1971 to January 1972 (under honorable conditions).  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the claims file indicates that this claim requires additional development.  

The report of an August 2010 VA examination refers to general results from a 2007 pulmonary function test (PFT).  The report does not specify whether the PFT was conducted by VA or a private healthcare provider, or whether the examiner reviewed the claims file and/or VA or private medical records.  

The Board has carefully reviewed the claims file and determined that it does not contain a copy of any 2007 PFT results.  Statutes and regulations require that the VA assist a claimant in obtaining evidence.  Such assistance includes obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(1) (2011).

Although the Veteran's representative requested in a June 2011 informal hearing presentation that the Board remand the claim so that VA could obtain the 2007 PFT report, the Veteran's representative did not specify whether the test was conducted by VA or a private healthcare provider.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify, and authorize VA to obtain treatment records from, any private healthcare providers who treated him for COPD or conducted a PFT in 2007.

2.  Obtain and associate with the claims file copies of all VA treatment records not already of record, including the report of any 2007 PFT.  

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


